10-4658-cr
United States v. Rafique

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY THIS COURT’S LOCAL RULE 32.1.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 28th day of September, two thousand eleven,

Present:    ROSEMARY S. POOLER,
            BARRINGTON D. PARKER,
            SUSAN L. CARNEY,
                        Circuit Judges.
_____________________________________________________

UNITED STATES OF AMERICA,
                                                      Appellee,

                           -v-                                      10-4658-cr

THOMAS ARCHER,
                                                      Defendant,

RUKHSANA RAFIQUE, aka RUKHSANA RUKHSANA,

                                                      Defendant-Appellant.


Appearing for Appellant:         Yuanchung Lee, Federal Defenders of New York, Inc., New York,
                                 NY.

Appearing for Appellee:          Soumya Dayananda, Assistant United States Attorney for the
                                 Eastern District of New York, Brooklyn, NY (Loretta E. Lynch,
                                 United States Attorney, Peter A. Norling, Andrew E. Goldsmith,
                                 Assistant United States Attorneys, on the brief).

       Appeal from the United States District Court for the Eastern District of New York
(Johnson, J.).
       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the sentence and restitution order of the District Court are VACATED
and the case be REMANDED for resentencing.

         Rukhsana Rafique appeals from a final judgment of conviction entered on November 4,
2010, in the United States District Court for the Eastern District of New York (Johnson, J.). She
was convicted after a jury trial of conspiracy to commit visa fraud in violation of 18 U.S.C. §
371, and visa fraud, in violation of 18 U.S.C. § 1546(a). She was sentenced to 18 months’
imprisonment, three years’ supervised release, and held jointly and severally liable with co-
defendant Thomas Archer for $309,500 in restitution. On appeal, Rafique challenges the
restitution order and the district court’s imposition of a nine-level sentence enhancement for an
offense involving 100 or more fraudulent documents. We assume the parties’ familiarity with
the underlying facts, procedural history, and specification of issues for review.

        Rafique and Archer were tried together. The district court applied the same factual
findings and legal analysis in determining the amount of restitution and in applying a nine-level
enhancement to both defendants’ sentences. On September 20, 2011, this Court issued its
opinion in United States v. Archer, __ F.3d __, 10-4683-cr, 2011 WL 4360013 (2d Cir. Sept. 20,
2011), vacating Archer’s sentence and restitution order and remanding for resentencing. For the
reasons set forth in Archer, Rafique’s sentence and restitution order are also VACATED, and
the case is REMANDED for further proceedings as set forth in Archer.



                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                2